DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to because figures 7, 8, 9a, & 9b are photographs making it difficult to see structures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: there are numerous typos in the specification.  Some typos include: 
	In paragraph 0035 of specification, next to last line, “FIGS. 5c-j” should be -- FIGS. 5a-b --, since there are only figures 5a & 5b and not 5c-j.  
	In paragraph 0054 of specification, next to last line, “PBS 20a” should be -- PBS 20b --.  
	In paragraph 0063 of specification, first line, “FIG. 5” should be -- FIGS. 5a & 5b --.  
Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 & 18-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term “substantially” in claim 7, line 2, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially consists” in claim 7, line 2, as -- consists --.  
The term “substantially” in claim 18, line 1, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For compact prosecution, the Examiner is interpreting “substantially only” in claim 18, line 1, as -- only --.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, & 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fereidooni et al. (NPL; Development of a Hybrid (Rigid-Flexible) Morphing Leading Edge Equipped with Bending and Extending Capabilities, Journal, Reprints and permission: sagepub.co.uk/journalsPermissions.nav, 2019).  
Regarding claim 1
	Fereidooni teaches a bridging structure (See page 6, column 1, 1st paragraph & figure 8) extensible to provide a curved fluid-dynamic suction or pressure surface for a deforming foil, (See page 6, column 1, 1st paragraph & figure 8) the bridging structure comprising: a deformable sheet (See page 6, column 1, 1st paragraph & figure 8) having an elastic elongation in a flexed direction of at least 5% of a length of the sheet in the flexed direction; (See page 6, column 1, 1st paragraph & figure 8) a thickness having an elastic elongation less than 1/5th that of the flexed direction; (See page 6, column 1, 1st paragraph & figure 8) and a second sheet direction perpendicular to the flexed direction; (See page 6, column 1, 1st paragraph & figure 8) an array of at least four members (See page 6, column 1, 1st paragraph & figure 8) running in a longitudinal direction, each member having: a top surface affixed to the elastomeric sheet in a st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) a pair of facing side-walls, each side- wall facing a sidewall of an adjacent member, except for outward facing side- walls of end members; (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) a bottom surface opposite the top surface; and two ends; (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) a set of resilient bodies (See page 6, column 1, 1st paragraph & figure 8) interconnecting adjacent members, (See page 6, column 1, 1st paragraph & figure 8) the resilient bodies (See page 6, column 1, 1st paragraph & figure 8) deformable to extend spacings of the members in the deforming direction to increase an extent of the bridging structure (See page 6, column 1, 1st paragraph & figure 8) in the flexed direction by at least 5% more than a closed pose of the bridging structure; (See page 6, column 1, 1st paragraph & figure 8) a curved guide rail (See page 6, column 1, 1st paragraph & figure 8) running perpendicular to the members; (See page 6, column 1, 1st paragraph & figure 8) and a mounting mechanism (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) for each member, coupling the member (See page 6, column 1, 1st paragraph & figure 8) to the guide rail, (See page 6, column 1, 1st paragraph & figure 8) the coupling permitting an angular pivot of at least 5° about an axis in the span direction during translation along the guide rail, (See page 6, column 1, 1st paragraph & figure 8) for at least mounting mechanisms (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) of members (See page 6, column 1, 1st paragraph & figure 8) that cross a curved part of the guide rail.  (See page 6, column 1, 1st paragraph & figures 8 & 17)  

	While Fereidooni is silent about increasing an extent of the bridging structure in the flexed direction by at least 5% more than a closed pose of the bridge structure, figure 8 clearly shows this and is therefore taught by Fereidooni.  
	While Fereidooni is silent about the coupling permitting an angular pivot of at least 5° about an axis in the span direction during transition along the guide rail, figure 8 clearly shows this and is therefore taught by Fereidooni.  
	While Fereidooni is silent about a thickness having an elastic elongation less than 1/5th that of the flexed direction, figure 8 clearly shows this and is therefore taught by Fereidooni.  (Figure 8 shows the same structure and movements as Applicant’s figures 1a, 1b, & 1d.)  

Regarding claim 2
	Fereidooni teaches wherein the resilient bodies (See page 6, column 1, 1st paragraph & figure 8) join the facing side-walls.  (See page 6, column 1, 1st paragraph & figure 8)  

Regarding claim 3
	Fereidooni teaches wherein the resilient bodies (See page 6, column 1, 1st paragraph & figure 8) are formed as sheets, ribbons, rods, or wires.  (See page 6, column 1, 1st paragraph & figure 8)  


	Fereidooni teaches wherein the resilient bodies (See page 6, column 1, 1st paragraph & figure 8) are ribbons that arrayed without torsion in that all local normals of the ribbons are confined to a plane, in a rest pose of the ribbon.  (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17)  

Regarding claim 5
	Fereidooni teaches wherein the resilient bodies are webs, sheets, or ribbons meeting the members along the longitudinal direction.  (See page 6, column 1, 1st paragraph & figure 8)  

Regarding claim 6
	Fereidooni teaches wherein the second sheet direction has elastic percent elongation less than 1/5th that of the deforming direction.  (See page 6, column 2, 1st paragraph & figure 8)  
	While Fereidooni is silent about an elastic percent elongation less than 1/5th that of the deforming direction, figure 8 clearly shows this and is therefore taught by Fereidooni.  

Regarding claim 8
	Fereidooni teaches wherein the mounting member and guide rail lie below a bottom surface of the sheet.  (See page 6, column 1, 1st paragraph & figure 8)  

Regarding claim 9
st paragraph & figure 8) comprising: a rigid first foil segment (See page 6, column 1, 1st paragraph & figure 8) with a fluid-dynamic curvature on an outer face defining part of a foil surface on an articulated part of the deforming foil; (See page 6, column 1, 1st paragraph & figure 8) a rigid second foil segment (See page 6, column 1, 1st paragraph & figure 8) providing a suction surface and a pressure surface for the deforming foil, that is mounted rigidly to a structure; (See page 6, column 1, 1st paragraph & figure 8) a linkage coupling (See page 6, column 1, 1st paragraph & figure 8) the first segment to the second segment, (See page 6, column 1, 1st paragraph & figure 8) the linkage (See page 6, column 1, 1st paragraph & figure 8) actuable to displace the first segment relative to the second segment between a closed pose, where the first and second segments are adjacent, (See page 6, column 1, 1st paragraph & figure 8) and an open pose where first and second members are separated; (See page 6, column 1, 1st paragraph & figure 8) a bridging structure (See page 6, column 1, 1st paragraph & figure 8) extensible during linkage actuation (See page 6, column 1, 1st paragraph & figure 8) to provide a curved fluid dynamic suction or pressure surface extending between the second and first segments (See page 6, column 1, 1st paragraph & figure 8) continuous with foil surfaces of the first and second segments (See page 6, column 1, 1st paragraph & figure 8) in all states of actuation between the closed and open poses, the bridging structure (See page 6, column 1, 1st paragraph & figure 8) comprising: a deformable sheet (See page 6, column 1, 1st paragraph & figure 8) having an elastic elongation in a deforming direction at least as great as extension of the bridging structure (See page 6, column 1, 1st paragraph & figure 8) as required in the open pose; an array of at least four members (See page 6, column 1, 1st paragraph & figure 8) running in a longitudinal direction, st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) a pair of facing side-walls, each side- wall facing a sidewall of an adjacent member, except for outward facing side- walls of end members; (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) a bottom surface opposite the top surface; and two ends; (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) a set of resilient bodies (See page 6, column 1, 1st paragraph & figure 8) interconnecting adjacent members, (See page 6, column 1, 1st paragraph & figure 8) the resilient bodies (See page 6, column 1, 1st paragraph & figure 8) adapted to extend a spacing of the members (See page 6, column 1, 1st paragraph & figure 8) in the deforming direction to increase an extent of the bridging structure (See page 6, column 1, 1st paragraph & figure 8) in the flexed direction by at least 5% more than a closed pose of the bridging structure; (See page 6, column 1, 1st paragraph & figure 8) a curved guide rail (See page 6, column 1, 1st paragraph & figure 8) running perpendicular to the members; (See page 6, column 1, 1st paragraph & figure 8) and a mounting mechanism (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) for each member, (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) coupling the member (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) to the guide rail, (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) the coupling permitting an angular pivot of at least 5° about an axis in the span direction during translation along the guide rail, (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) for at least mounting mechanisms (See st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) of members (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17) that cross a curved part of the guide rail.  (See page 6, column 1, 1st paragraph, page 8, column 2, 2nd paragraph, & figures 8 & 14-17)  
	While Fereidooni is silent about increasing an extent of the bridging structure in the flexed direction by at least 5% more than a closed pose of the bridge structure, figure 8 clearly shows this and is therefore taught by Fereidooni.  
	While Fereidooni is silent about the coupling permitting an angular pivot of at least 5° about an axis in the span direction during transition along the guide rail, figure 8 clearly shows this and is therefore taught by Fereidooni.  

Regarding claim 10
	Fereidooni teaches wherein the displacement of the first segment (See page 6, column 1, 1st paragraph & figure 8) provides an increase in camber line length, and a change in chord length that is less than a 2.5% reduction, and the first segment is one of a leading and trailing edge segment.  (See abstract, page 6, column 1, 1st paragraph & figure 8)  
	While Fereidooni is silent about a change in chord length that is less than a 2.5% reduction, figure 8 clearly shows this and is therefore taught by Fereidooni.  

Regarding claim 12
	Fereidooni teaches wherein the displacement separates a geometric centre of the first segment (See page 6, column 1, 1st paragraph & figure 8) from that of the second segment, (See st paragraph & figure 8) by a length of at least 10% a length of the first segment.  (See page 6, column 1, 1st paragraph & figure 8)  
	While Fereidooni is silent about a displacement by a length of at least 10% a length of the first segment, figure 8 clearly shows this and is therefore taught by Fereidooni.  

Regarding claim 13
	Fereidooni teaches wherein the displacement includes tilting the first segment about an axis oriented in the first direction by at least 15°.  (See page 6, column 1, 1st paragraph & figure 8)  
	While Fereidooni is silent about tilting the first segment in the first direction by at least 15°, figure 8 clearly shows this and is therefore taught by Fereidooni.  

Regarding claim 14
	Fereidooni teaches wherein the curved guide rail (See page 6, column 1, 1st paragraph & figure 8) is affixed at one end to one of the segments, (See page 6, column 1, 1st paragraph & figure 8) and does not contact the other segment.  (See page 6, column 1, 1st paragraph & figure 8)

Regarding claim 15
	Fereidooni teaches wherein the curved guide rail (See page 6, column 1, 1st paragraph & figure 8) is affixed at opposite ends to the first and second segments (See page 6, column 1, 1st st paragraph & figure 8) 

Regarding claim 16
	Fereidooni teaches wherein the guide rail (See page 6, column 1, 1st paragraph & figure 8) has a top surface that extends below the sheet.  (See page 6, column 1, 1st paragraph & figure 8) 

Regarding claim 17
	Fereidooni teaches wherein the bridging structure (See page 6, column 1, 1st paragraph & figure 8) includes a second deformable sheet, (See page 6, column 1, 1st paragraph & figure 8) having similar properties as the deformable sheet bonded to the top surfaces of the members, (See page 6, column 1, 1st paragraph & figure 8) but bonded to bottom surfaces of the members.  (See page 6, column 1, 1st paragraph & figure 8)  

Regarding claim 18
	Fereidooni teaches wherein bridging structure (See page 6, column 1, 1st paragraph & figure 8) is substantially only on a suction side of the foil.  (See page 6, column 1, 1st paragraph & figure 8)

Regarding claim 19
st paragraph & figure 8) on a pressure side of the foil.  (See page 6, column 1, 1st paragraph & figure 8) 

Regarding claim 20
	Fereidooni teaches comprising two or more first foil segments (See page 6, column 1, 1st paragraph & figure 8) with fluid- dynamic curvatures on outer faces thereof contributing to a foil surface (See page 6, column 1, 1st paragraph & figure 8) on respective articulated parts of the deforming foil.  (See page 6, column 1, 1st paragraph & figure 8)  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fereidooni et al. (NPL; Development of a Hybrid (Rigid-Flexible) Morphing Leading Edge Equipped with Bending and Extending Capabilities, Journal, Reprints and permission: sagepub.co.uk/journalsPermissions.nav, 2019) as applied to claim 1 above, and further in view of Henry et al. (Pub No. US 2011/0114791 A1).  
Regarding claim 7
	Fereidooni is silent about wherein the deformable sheet comprises or substantially consists of an elastomer matrix.  
	However, Henry teaches wherein the deformable sheet comprises or substantially consists of an elastomer matrix.  (See paragraphs 0041 & 0047-0048)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a deformable sheet that comprises or substantially consists of an .  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fereidooni et al. (NPL; Development of a Hybrid (Rigid-Flexible) Morphing Leading Edge Equipped with Bending and Extending Capabilities, Journal, Reprints and permission: sagepub.co.uk/journalsPermissions.nav, 2019) as applied to claim 9 above, and further in view of Brown et al. (US Patent No. 4,429,844).  
Regarding claim 11
	Fereidooni is silent about wherein the displacement of the first segment provides an increase in span, or change in cant angle or bend radius of the deforming foil, and the first segment is a winglet.  
	However, Brown teaches wherein the displacement of the first segment (See figures 1, 2, & 4-10) provides an increase in span, or change in cant angle or bend radius of the deforming foil, and the first segment is a winglet.  (See column 1, lines 24-39, column 3, lines 49-68, & figures 1, 2, & 4-7)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a displacement of the first segment that provides an increase in span, or change in cant angle or bend radius of the deforming foil, and the first segment is a winglet as taught by Brown in the aircraft of Fereidooni, so as to desired aerodynamics of the wing.  (See column 1, lines 24-39)  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The reference Pitt et al. (US Patent No. 8,534,611 B1) discloses an aircraft, a deforming airfoil, a deformable sheet/skin, a 1st and 2nd rigid foil sections, a linkage coupling the segments, and a bridging structure.  The reference Kothera et al. (Pub No. US 2008/0035788 A1) discloses an aircraft, a deforming airfoil, a deformable sheet/skin, an array of members, and a set of resilient bodies interconnecting the adjacent members.  The reference Pierce (US Patent No. 3,716,209) discloses an aircraft, a deforming airfoil, a deformable sheet/skin, a 1st and 2nd rigid foil sections, a linkage coupling the segments, and an array of members rotating and supporting the deformable sheet.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647